Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZAIKE et al. (2015/0204381).
	Regarding claim 7, ZAIKE et al. discloses a resin bush (4-Fig.1) for supporting slidably a shaft (1-Fig.4; [0026]) comprising:
	a cylindrical bush body (4-Fig.1); and
	a slit (10-Fig.1) formed from one end surface at an axial end of the bush body toward another end surface [0029].

Claim(s) 7-8, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HARER et al. (2007/0017732).
Regarding claims 7-8, HARER et al. discloses a resin bush (252-Fig.9) for supporting slidably a shaft (26-Fig.2; [0037]) comprising:
	a cylindrical bush body (263-Fig.9); and
	a slit (270-Fig.9) formed from one end surface at an axial end of the bush body toward another end surface [Fig.9].
	Regarding claims 15-16 and 18, HARER et al. discloses the bush supports slidably the shaft in a state that the bush is fitted in a fitting hold of a housing (20-Fig.2; [0037]);
	an outer peripheral surface of the bush body is in contact with a fitting surface of the fitting hole of the housing [0037]; and
	an inner peripheral surface of the bush body is in sliding contact with an outer peripheral surface of the shaft [0037].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARER et al. (2007/0017732) as applied to claims 7-8, 15-16, and 18 above, and in further view of IKURA (2015/0370213).
The teachings of HARER et al. are applied as described above for claims 7-8, 15-16, and 18.
	Regarding claims 9-12, HARER et al. discloses the resin bush is produced by injection molding [0029], [0039] but is silent to a gate position.  However, IKURA discloses a method of injection molding resin bearings (contact member) wherein a gate mark (150-Fig.1A) serves as an injection port for a resin material at a position recessed from an outer peripheral surface of the contact member [0007], [0062].  Therefore, it would have been obvious to one of ordinary skill in the art that a gate position is provided in the one end surface of the resin bush of HARER et al. that is at least deviated from a position axisymmetric to the slit with respect to the central axis of the bush body as taught by IKURA (Fig.1A) since it is commonly known in the art such resin bush or contact member is injection molded with said gate position.
	Regarding claims 17 and 19, HARER et al. discloses the bush supports slidably the shaft in a state that the bush is fitted in a fitting hold of a housing (20-Fig.2; [0037]);
	an outer peripheral surface of the bush body is in contact with a fitting surface of the fitting hole of the housing [0037]; and

	Regarding claim 20, HARER et al. discloses the bush supports slidably the shaft in a state that the bush is fitted in a fitting hold of a housing (20-Fig.2; [0037]);
	an outer peripheral surface of the bush body is in contact with a fitting surface of the fitting hole of the housing [0037]; and
	an inner peripheral surface of the bush body is in sliding contact with an outer peripheral surface of the shaft [0037].


Allowable Subject Matter
Claims 13, 14, 21, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742